Fourth Court of Appeals
                               San Antonio, Texas
                                      April 19, 2022

                                   No. 04-21-00568-CV

           EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                Appellant

                                            v.

                      CHAIN & CHAIN CONSTRUCTION, LLC,
                                   Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-14175
                         Honorable Nicole Garza, Judge Presiding


                                     ORDER
       On March 25, 2022, appellant filed a motion for rehearing. After consideration, we
request a response to the motion and order the response to be filed by April 29, 2022.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court